DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed June 23, 2022 and terminal disclaimer filed August 18, 2018. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.

RESPONSE TO ARGUMENTS
5.	The electronic terminal disclaimer filed on August 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,803,192 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
6.	Applicant’s arguments filed 06/23/2022 (see pp. 8-10 of remarks) with respect to the rejection of claims 1, 8-9, and 15 under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection under 35 U.S.C. § 102 set forth in previous office action is hereby withdrawn.
	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-20 are allowed over prior art of record.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments in pages 8-10 of Remarks, filed 06/23/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious “wherein different security rules are selected for different ones of the plurality of database accesses depending on the determined transaction characteristics of the database being accessed” in combination with “analyzing database logs of one or more databases to determine transaction characteristics of each of the one or more databases, wherein the database logs include records of transactions made against the one or more databases” recited in the independent claims with proper motivation before the time it was effectively filed.  Therefore, the examiner found the invention as claimed to be allowable and allowed it to be patented.
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
12.	Prior arts made of record, not relied upon:
US 2003/0115111A1 (Fisher et al.): [0098] The MOMA Data Store is the data vault for buyer's data, including server-side e-wallet, personas, preferences, and security credentials/references. The Data Store can be partitioned into separate component databases, e.g. one for e-wallet and another for security settings. This way allows different security policy to be attached to each database, as well as making the system more scaleable. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438